Exhibit 10.1

LNB BANCORP, INC.

AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN

(Restated as of December 15, 2009; further Amended and Restated as of May 2,
2012)

ARTICLE 1

General Purpose of Plan; Definitions

1.1 Name and Purposes. The name of this Plan is the LNB Bancorp, Inc. Amended
and Restated 2006 Stock Incentive Plan, which was restated as of December 15,
2009 and has been further amended and restated as of May 2, 2012). The purpose
of this Plan is to enable LNB Bancorp, Inc. and its Affiliates to: (i) attract
and retain skilled and qualified officers and key employees who are expected to
contribute to the Company’s success by providing long-term incentive
compensation opportunities competitive with those made available by other
companies; (ii) motivate participants to achieve the long-term success and
growth of the Company; (iii) facilitate ownership of shares of the Company; and
(iv) align the interests of the participants with those of the Company’s
shareholders.

1.2 Certain Definitions. Unless the context otherwise indicates, the following
words used herein shall have the following meanings whenever used in this
instrument:

(a) “Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company within the meaning of
Section 414(b) or (c) of the Code.

(b) “Award” means any grant under this Plan of a Stock Option, Stock
Appreciation Right, Restricted Share, Restricted Share Unit or Performance Share
to any Plan participant.

(c) “Board of Directors” mean the Board of Directors of the Company, as
constituted from time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended, and any lawful
regulations or guidance promulgated thereunder. Whenever reference is made to a
specific Internal Revenue Code section, such reference shall be deemed to be a
reference to any successor Internal Revenue Code section or sections with the
same or similar purpose.

(e) “Committee” means the committee administering this Plan as provided in
Section 2.1.

(f) “Common Shares” mean the common shares, $1.00 par value per share, of the
Company.

(g) “Company” means LNB Bancorp, Inc., a corporation organized under the laws of
the State of Ohio and, except for purposes of determining whether a Change in
Control has occurred, any corporation or entity that is a successor to LNB
Bancorp, Inc. or substantially all of the assets of LNB Bancorp, Inc. and that
assumes the obligations of LNB Bancorp, Inc. under this Plan by operation of law
or otherwise.



--------------------------------------------------------------------------------

(h) “Date of Grant” means the date on which the Committee grants an Award.

(i) “Director” means a member of the Board of Directors.

(j) “Eligible Employee” is defined in Article 4.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any lawful regulations or guidance promulgated thereunder.

(l) “Exercise Price” means the purchase price of a Share pursuant to a Stock
Option, or the exercise price per Share related to a Stock Appreciation Right.

(m) “Fair Market Value” means the closing price of a Share as reported on The
Nasdaq Stock Market, or, if applicable, on any national securities exchange or
automated quotation system on which the Common Shares are principally traded, on
the date for which the determination of Fair Market Value is made, or, if there
are no sales of Common Shares on such date, then on the most recent immediately
preceding date on which there were any sales of Common Shares. If the Common
Shares are not, or cease to be, traded on The Nasdaq Stock Market or any
national securities exchange or automated quotation system, the “Fair Market
Value” of Common Shares shall be determined pursuant to a reasonable valuation
method prescribed by the Committee. Notwithstanding the foregoing, as of any
date, the “Fair Market Value” of Common Shares shall be determined in a manner
consistent with Section 409A of the Code and the guidance then-existing
thereunder. In addition, “Fair Market Value” with respect to ISOs and related
SARs shall be determined in accordance with Section 6.2(f).

(n) “Incentive Stock Option” and “ISO” mean a Stock Option that is identified as
such and which meets the requirements of Section 422 of the Code.

(o) “Non-Qualified Stock Option” and “NQSO” mean a Stock Option that: (i) is
governed by Section 83 of the Code; and (ii) does not meet the requirements of
Section 422 of the Code.

(p) “Outside Director” means a Director who meets the definitions of the terms
“outside director” set forth in Section 162(m) of the Code, “independent
director” set forth in The Nasdaq Stock Market, Inc. rules, and “non-employee
director” set forth in Rule 16b-3, or any successor definitions adopted by the
Internal Revenue Service, The Nasdaq Stock Market, Inc. and Securities and
Exchange Commission, respectively, and similar requirements under any other
applicable laws and regulations.

(q) “Parent” means any corporation which qualifies as a “parent corporation” of
the Company under Section 424(e) of the Code.

(r) “Performance Shares” is defined in Article 9.

(s) “Performance Period” is defined in Section 9.2.

(t) “Plan” means this LNB Bancorp, Inc. Amended and Restated 2006 Stock
Incentive Plan, as amended from time to time.

 

2



--------------------------------------------------------------------------------

(u) “Restricted Share Units” is defined in Article 8.

(v) “Restricted Shares” is defined in Article 8.

(w) “Rule 16b-3” is defined in Article 16.

(x) “Section 162(m) Person” means, for any taxable year, a person who is a
“covered employee” within the meaning of Section 162(m)(3) of the Code.

(y) “Share” or “Shares” mean one or more of the Common Shares.

(z) “Shareholder” means an individual or entity that owns one or more Shares.

(aa) “Stock Appreciation Rights” and “SARs” mean any right to receive the
appreciation in Fair Market Value of a specified number of Shares over a
specified Exercise Price pursuant to an Award granted under Article 7.

(bb) “Stock Option” means any right to purchase a specified number of Shares at
a specified price which is granted pursuant to Article 5 and may be an Incentive
Stock Option or a Non-Qualified Stock Option.

(cc) “Stock Power” means a power of attorney executed by a participant and
delivered to the Company which authorizes the Company to transfer ownership of
Restricted Shares, Performance Shares or Common Shares from the participant to
the Company or a third party.

(dd) “Subsidiary” means any corporation which qualifies as a “subsidiary
corporation” of the Company under Section 424(f) of the Code.

(ee) “Vested” means, with respect to a Stock Option, that the time has been
reached when the option to purchase Shares first becomes exercisable; and with
respect to a Stock Appreciation Right, when the Stock Appreciation Right first
becomes exercisable for payment; with respect to Restricted Shares, when the
Shares are no longer subject to forfeiture and restrictions on transferability;
with respect to Restricted Share Units and Performance Shares, when the units or
Shares are no longer subject to forfeiture and are convertible to Shares. The
words “Vest” and “Vesting” have meanings correlative to the foregoing.

ARTICLE 2

Administration

2.1 Authority and Duties of the Committee.

(a) The Plan shall be administered by a Committee of at least three Directors
who are appointed by the Board of Directors. Unless otherwise determined by the
Board of Directors, the Compensation Committee of the Board of Directors (or any
subcommittee thereof) shall serve as the Committee, and all of the members of
the Committee shall be Outside Directors. Notwithstanding the requirement that
the Committee consist exclusively of Outside Directors, no action or
determination by the Committee or an individual then considered to be an Outside
Director shall be deemed void because a member of the Committee or such
individual fails to satisfy the requirements for being an Outside Director,
except to the extent required by applicable law.

 

3



--------------------------------------------------------------------------------

(b) The Committee has the power and authority to grant Awards pursuant to the
terms of this Plan to Eligible Employees.

(c) The Committee has the sole and exclusive authority, subject to any
limitations specifically set forth in this Plan, to:

 

  (i) select the Eligible Employees to whom Awards are granted;

 

  (ii) determine the types of Awards granted and the timing of such Awards;

 

  (iii) determine the number of Shares to be covered by each Award granted
hereunder;

 

  (iv) determine whether an Award is, or is intended to be, “performance-based
compensation” within the meaning of Section 162(m) of the Code;

 

  (v) determine the other terms and conditions, not inconsistent with the terms
of this Plan, of any Award granted hereunder; such terms and conditions include,
but are not limited to, the Exercise Price, the time or times when Options or
Stock Appreciation Rights may be exercised (which may be based on performance
objectives), any Vesting, acceleration or waiver of forfeiture restrictions, any
performance criteria (including any performance criteria as described in
Section 162(m)(4)(C) of the Code) applicable to an Award, and any restriction or
limitation regarding any Option or Stock Appreciation Right or the Common Shares
relating thereto, based in each case on such factors as the Committee, in its
sole discretion, shall determine;

 

  (vi) determine whether any conditions or objectives related to Awards have
been met, including any such determination required for compliance with
Section 162(m) of the Code;

 

  (vii) subsequently modify or waive any terms and conditions of Awards, not
inconsistent with the terms of this Plan;

 

  (viii) adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan as it deems advisable from time to time;

 

  (ix) promulgate such administrative forms as it from time to time deems
necessary or appropriate for administration of the Plan;

 

  (x) construe, interpret, administer and implement the terms and provisions of
this Plan, any Award and any related agreements;

 

  (xi) correct any defect, supply any omission and reconcile any inconsistency
in or between the Plan, any Award and any related agreements;

 

4



--------------------------------------------------------------------------------

  (xii) prescribe any legends to be affixed to certificates representing Shares
or other interests granted or issued under the Plan; and

 

  (xiii) otherwise supervise the administration of this Plan.

(d) All decisions made by the Committee pursuant to the provisions of this Plan
are final and binding on all persons, including the Company, its shareholders
and participants, but may be made by their terms subject to ratification or
approval by, the Board of Directors, another committee of the Board of Directors
or shareholders.

(e) The Company shall furnish the Committee with such clerical and other
assistance as is necessary for the performance of the Committee’s duties under
the Plan.

2.2 Delegation of Duties. The Committee may delegate ministerial duties to any
other person or persons, and it may employ attorneys, consultants, accountants
or other professional advisers for purposes of plan administration at the
expense of the Company.

2.3 Limitation of Liability. Members of the Board of Directors, members of the
Committee and Company employees who are their designees acting under this Plan
shall be fully protected in relying in good faith upon the advice of counsel and
shall incur no liability except for gross or willful misconduct in the
performance of their duties hereunder.

ARTICLE 3

Stock Subject to Plan

3.1 Total Shares Limitation. Subject to the provisions of this Article, the
maximum number of Shares that may be issued or transferred (a) upon the exercise
of Stock Options or Stock Appreciation Rights, (b) as Restricted Shares and
released from a substantial risk of forfeiture thereof, (c) in payment of
Restricted Share Units, (d) in payment of Performance Shares that have been
earned, or (e) in payment of any other Award granted under this Plan, shall not
exceed in the aggregate 800,000 Common Shares, which includes 600,000 Shares
that were available under the Plan prior to this amendment and restatement and
an additional 200,000 Shares that are available as of this amendment and
restatement. Shares available under the Plan may be treasury or authorized but
unissued Shares.

3.2 Other Limitations.

(a) Stock Option Limitations. The maximum number of Shares that may be issued
with respect to all Incentive Stock Options granted in the aggregate under this
Plan is 800,000 Shares.

(b) Restricted Share, Restricted Share Unit and Performance Share Limitations.
The maximum number of Shares that may be issued (i) as Restricted Shares and
released from a substantial risk of forfeiture thereof and (ii) in payment of
Restricted Share Units or Performance Shares that have been earned under this
Plan, shall not exceed in the aggregate 400,000 Shares.

 

5



--------------------------------------------------------------------------------

(c) Participant Limitation. The aggregate number of Shares underlying Awards
granted under this Plan to any participant in any fiscal year (including but not
limited to Awards of Stock Options and SARs), regardless of whether such Awards
are thereafter canceled, forfeited or terminated, shall not exceed 60,000
Shares. The foregoing annual limitation is intended to include the grant of all
Awards, including but not limited to, Awards representing “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.

3.3 Awards Not Exercised; Effect of Receipt of Shares. If any outstanding Award,
or portion thereof, expires, or is terminated, canceled or forfeited, the Shares
that would otherwise be issuable or released from restrictions with respect to
the unexercised or non-Vested portion of such expired, terminated, canceled or
forfeited Award shall be available for subsequent Awards under this Plan.
Notwithstanding anything to the contrary contained herein:

(a) if Shares are tendered or otherwise used in payment of the Exercise Price of
a Stock Option, the total number of Shares covered by the Stock Option being
exercised shall count against the maximum aggregate number of Shares that may be
issued under Section 3.1;

(b) any Shares withheld by the Company to satisfy a tax withholding obligation
shall count against the maximum aggregate number of Shares that may be issued
under Section 3.1;

(c) the number of Shares covered by a SAR, to the extent that it is exercised
and settled in Shares, and whether or not Shares are actually issued to the
participant upon exercise of the SAR, shall be considered issued or transferred
pursuant to the Plan and shall count against the maximum aggregate number of
Shares that may be issued under Section 3.1; and

(d) in the event that the Company repurchases Shares with proceeds from the
exercise of a Stock Option, those Shares will not be added to the maximum
aggregate number of Shares that may be issued under Section 3.1.

3.4 Dilution and Other Adjustments. In the event that the Committee determines
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, redesignation, reclassification, merger,
consolidation, liquidation, split-up, reverse split, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then the Committee shall, in such manner as it
deems equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the limitations set forth above
and (iv) the purchase or exercise price or any performance objective with
respect to any Award; provided, however, that the number of Shares or other
securities covered by any Award or to which such Award relates is always a whole
number. Notwithstanding the foregoing, the foregoing adjustments shall be made
in compliance with: (i) Sections 422 and 424 of the Code with respect to ISOs;
(ii) Treasury Department Regulation Section 1.424-1 (and any successor) with
respect to NQSOs, applied as if the NQSOs were ISOs; (iii) Section 409A of the
Code, to the extent necessary to avoid its application or avoid adverse tax
consequences thereunder; and (iv) Section 162(m) of the Code with respect to
Awards granted to Section 162(m) Persons that are intended to be
“performance-based compensation,” unless specifically determined otherwise by
the Committee.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

Participants

4.1 Eligibility. Officers and all other key employees of the Company or any of
its Affiliates (each an “Eligible Employee”) who are selected by the Committee
in its sole discretion are eligible to participate in this Plan.

4.2 Plan Agreements. Awards are contingent upon the participant’s execution of a
written agreement in a form prescribed by the Committee. Execution of a plan
agreement shall constitute the participant’s irrevocable agreement to, and
acceptance of, the terms and conditions of the Award set forth in such agreement
and of the terms and conditions of the Plan applicable to such Award. Plan
agreements may differ from time to time and from participant to participant.

ARTICLE 5

Stock Option Awards

5.1 Option Grant. Each Stock Option granted under this Plan will be evidenced by
minutes of a meeting, or by a unanimous written consent without a meeting, of
the Committee and by a written agreement dated as of the Date of Grant and
executed by the Company and by the appropriate participant.

5.2 Terms and Conditions of Grants. Stock Options granted under this Plan are
subject to the following terms and conditions and may contain such additional
terms, conditions, restrictions and contingencies with respect to exercisability
and/or with respect to the Shares acquired upon exercise as may be provided in
the relevant agreement evidencing the Stock Options, so long as such terms and
conditions are not inconsistent with the terms of this Plan, as the Committee
deems desirable:

(a) Exercise Price. Subject to Section 3.4, the Exercise Price will never be
less than 100% of the Fair Market Value of the Shares on the Date of Grant. If a
variable Exercise Price is specified at the time of grant, the Exercise Price
may vary pursuant to a formula or other method established by the Committee;
provided, however, that such formula or method will provide for a minimum
Exercise Price equal to the Fair Market Value of the Shares on the Date of
Grant. Nothing in this Section 5.2(a) shall be construed as limiting the
Committee’s authority to grant premium price Stock Options which do not become
exercisable until the Fair Market Value of the underlying Shares exceeds a
specified percentage (e.g., 110%) of the Exercise Price; provided, however, that
such percentage will never be less than 100%.

(b) Option Term. Any unexercised portion of a Stock Option granted hereunder
shall expire at the end of the stated term of the Stock Option. The Committee
shall determine the term of each Stock Option at the time of grant, which term
shall not exceed 10 years from the Date of Grant. The Committee may extend the
term of a Stock Option, in its discretion, but not beyond a date later than the
earlier of (i) the latest date upon which the Stock Option could have expired

 

7



--------------------------------------------------------------------------------

by its original terms under any circumstances or (ii) the tenth anniversary of
the original Date of Grant of the Stock Option. If a definite term is not
specified by the Committee at the time of grant, then the term is deemed to be
10 years. Nothing in this Section 5.2(b) shall be construed as limiting the
Committee’s authority to grant Stock Options with a term shorter than 10 years.

(c) Vesting. Stock Options, or portions thereof, are exercisable at such time or
times as determined by the Committee in its discretion at or after grant. The
Committee may provide that a vesting schedule shall be specified in a plan
agreement. If the Committee provides that any Stock Option becomes Vested over a
period of time, in full or in installments, the Committee may waive or
accelerate such Vesting provisions in the event of a participant’s death,
disability, or retirement or upon a Change in Control or other special
circumstances.

(d) Method of Exercise. Vested portions of any Stock Option may be exercised in
whole or in part at any time during the option term by giving written notice of
exercise to the Company specifying the number of Shares to be purchased. The
notice must be given by or on behalf of a person entitled to exercise the Stock
Option, accompanied by payment in full of the Exercise Price, along with any tax
withholding pursuant to Article 15. Subject to the approval of the Committee,
the Exercise Price may be paid:

  (i) in cash in any manner satisfactory to the Committee;

 

  (ii) by tendering (by either actual delivery of Shares or by attestation)
unrestricted Shares that are owned on the date of exercise by the person
entitled to exercise the Stock Option having an aggregate Fair Market Value on
the date of exercise equal to the Exercise Price applicable to such Stock Option
exercise, and, with respect to the exercise of NQSOs, including restricted
Shares;

 

  (iii) by a combination of cash and unrestricted Shares that are owned on the
date of exercise by the person entitled to exercise the Stock Option; and

 

  (iv) by another method permitted by law and affirmatively approved by the
Committee which assures full and immediate payment or satisfaction of the
Exercise Price.

The Committee may withhold its approval for any method of payment for any
reason, in its sole discretion, including but not limited to concerns that the
proposed method of payment will result in adverse financial accounting
treatment, adverse tax treatment for the Company or a participant or a violation
of the Sarbanes-Oxley Act of 2002, as amended from time to time, and related
regulations and guidance.

(e) Limitation on Gain. To the extent it would not trigger adverse taxation
under Section 409A of the Code, nothing in this Article 5 shall be construed as
prohibiting the Committee from granting Stock Options subject to a limit on the
gain that may be realized upon exercise of such Stock Options. Any such limit
shall be explicitly provided for in the relevant plan agreement.

(f) Form. Unless the grant of a Stock Option is designated at the time of grant
as an ISO, it is deemed to be an NQSO. ISOs are subject to the additional terms
and conditions in Article 6.

 

8



--------------------------------------------------------------------------------

(g) Special Limitations on Stock Option Awards. Unless an Award agreement
approved by the Committee provides otherwise, Stock Options awarded under this
Plan are intended to meet the requirements for exclusion from coverage under
Section 409A of the Code and all Stock Option Awards shall be construed and
administered accordingly.

5.3 Termination of Grants Prior to Expiration. Subject to Article 6 with respect
to ISOs, if the employment of an optionee with the Company or its Affiliates
terminates for any reason, all unexercised Stock Options may be exercised only
in accordance with rules established by the Committee or as specified in the
relevant agreement evidencing the Stock Options. Such rules may provide, as the
Committee deems appropriate, for the expiration, continuation, or acceleration
of the vesting of all or part of the Stock Options.

5.4 Prohibition on Repricing of Stock Options. Except as permitted under
Section 3.4, the terms of any outstanding Stock Option may not be amended
without shareholder approval to reduce the Exercise Price of such outstanding
Option or to cancel such outstanding Option in exchange for cash, other Awards,
or a Stock Option or a SAR with an exercise price that is less than the Exercise
Price of the original Stock Option.

ARTICLE 6

Special Rules Applicable to Incentive Stock Options

6.1 Eligibility. Notwithstanding any other provision of this Plan to the
contrary, an ISO may only be granted to full or part-time employees (including
officers) of the Company or of an Affiliate, provided that the Affiliate is a
Parent or Subsidiary.

6.2 Special ISO Rules.

(a) Term. No ISO may be exercisable on or after the tenth anniversary of the
Date of Grant, and no ISO may be granted under this Plan on or after the tenth
anniversary of the effective date of this Plan.

(b) Ten Percent Shareholder. No grantee may receive an ISO under this Plan if
such grantee, at the time the Award is granted, owns (after application of the
rules contained in Section 424(d) of the Code) equity securities possessing more
than 10% of the total combined voting power of all classes of equity securities
of the Company, its Parent or any Subsidiary, unless (i) the option price for
such ISO is at least 110% of the Fair Market Value of the Shares as of the Date
of Grant, and (ii) such ISO is not exercisable on or after the fifth anniversary
of the Date of Grant.

(c) Limitation on Grants. The aggregate Fair Market Value (determined with
respect to each ISO at the time of grant) of the Shares with respect to which
ISOs are exercisable for the first time by a grantee during any calendar year
(under this Plan or any other plan adopted by the Company or its Parent or its
Subsidiary) shall not exceed $100,000. If such aggregate Fair Market Value shall
exceed $100,000, such number of ISOs as shall have an aggregate Fair Market
Value equal to the amount in excess of $100,000 shall be treated as NQSOs.

 

9



--------------------------------------------------------------------------------

(d) Non-Transferability. Notwithstanding any other provision herein to the
contrary, no ISO granted hereunder (and, if applicable, related Stock
Appreciation Right) may be transferred except by will or by the laws of descent
and distribution, nor may such ISO (or related Stock Appreciation Right) be
exercisable during a grantee’s lifetime other than by him (or his guardian or
legal representative to the extent permitted by applicable law).

(e) Termination of Employment. No ISO may be exercised more than three months
following termination of employment for any reason (including retirement) other
than death or disability, nor more than one year following termination of
employment for the reason of death or disability (as defined in Section 422 of
the Code), or such option will no longer qualify as an ISO and shall thereafter
be, and receive the tax treatment applicable to, an NQSO. For this purpose, a
termination of employment is cessation of employment such that no employment
relationship exists between the participant and the Company, a Parent or a
Subsidiary.

(f) Fair Market Value. For purposes of any ISO granted hereunder (or, if
applicable, related Stock Appreciation Right), the Fair Market Value of Shares
shall be determined in the manner required by Section 422 of the Code.

6.3 Subject to Code Amendments. The foregoing limitations are designed to comply
with the requirements of Section 422 of the Code and shall be automatically
amended or modified to comply with amendments or modifications to Section 422 of
the Code. Any ISO which fails to comply with Section 422 of the Code is
automatically treated as an NQSO appropriately granted under this Plan provided
it otherwise meets the Plan’s requirements for NQSOs.

ARTICLE 7

Stock Appreciation Rights

7.1 SAR Grant and Agreement. Stock Appreciation Rights may be granted under this
Plan, either independently or in conjunction with the grant of a Stock Option.
Each SAR granted under this Plan will be evidenced by minutes of a meeting, or
by a unanimous written consent without a meeting, of the Committee and by a
written agreement dated as of the Date of Grant and executed by the Company and
by the appropriate participant.

7.2 SARs Granted in Conjunction with Option. Stock Appreciation Rights may be
granted in conjunction with, and at the same time as, all or part of any Stock
Option granted under this Plan and will be subject to the following terms and
conditions:

(a) Term. Each Stock Appreciation Right, or applicable portion thereof, granted
with respect to a given Stock Option or portion thereof terminates and is no
longer exercisable upon the termination or exercise of the related Stock Option,
or applicable portion thereof.

(b) Exercisability. A Stock Appreciation Right is exercisable only at such time
or times and to the extent that the Stock Option to which it relates is Vested
and exercisable in accordance with the provisions of Article 5 or otherwise as
the Committee may determine at or after the time of grant.

 

10



--------------------------------------------------------------------------------

(c) Method of Exercise. A Stock Appreciation Right may be exercised by the
surrender of the applicable portion of the related Stock Option. Stock Options
which have been so surrendered, in whole or in part, are no longer exercisable
to the extent the related Stock Appreciation Rights have been exercised and are
deemed to have been exercised for the purpose of the limitation set forth in
Article 3 on the number of Shares to be issued under this Plan, but only to the
extent of the number of Shares actually issued under the Stock Appreciation
Right at the time of exercise. Upon the exercise of a Stock Appreciation Right,
subject to satisfaction of the tax withholding requirements pursuant to Article
15, the holder of the Stock Appreciation Right is entitled to receive Shares or
cash (as determined in the Award agreement) equal in value to the excess of the
Fair Market Value of a Share on the exercise date over the Exercise Price per
Share specified in the related Stock Option, multiplied by the number of Shares
in respect of which the Stock Appreciation Right is exercised. At any time the
Exercise Price per Share of the related Stock Option exceeds the Fair Market
Value of one Share, the holder of the Stock Appreciation Right shall not be
permitted to exercise such right.

7.3 Independent SARs. Stock Appreciation Rights may be granted without related
Stock Options, and independent Stock Appreciation Rights will be subject to the
following terms and conditions:

(a) Term. Any unexercised portion of an independent Stock Appreciation Right
granted hereunder shall expire at the end of the stated term of the Stock
Appreciation Right. The Committee shall determine the term of each Stock
Appreciation Right at the time of grant, which term shall not exceed ten years
from the Date of Grant. The Committee may extend the term of a Stock
Appreciation Right, in its discretion, but not beyond a date later than the
earlier of (i) the latest date upon which the Stock Appreciation Right could
have expired by its original terms under any circumstances or (ii) the tenth
anniversary of the original Date of Grant of the Stock Appreciation Right. If a
definite term is not specified by the Committee at the time of grant, then the
term is deemed to be ten years.

(b) Exercisability. A Stock Appreciation Right is exercisable, in whole or in
part, at such time or times as determined by the Committee at or after the time
of grant.

(c) Exercise Price. Subject to Section 3.4, the Exercise Price of an independent
Stock Appreciation Right will never be less than 100% of the Fair Market Value
of the related Shares on the Date of Grant. If a variable Exercise Price is
specified at the time of grant, the Exercise Price may vary pursuant to a
formula or other method established by the Committee; provided, however, that
such formula or method will provide for a minimum Exercise Price equal to the
Fair Market Value of the Shares on the Date of Grant. Nothing in this
Section 7.3(c) shall be construed as limiting the Committee’s authority to grant
premium price Stock Appreciation Rights which do not become exercisable until
the Fair Market Value of the related Shares exceeds a specified percentage
(e.g., 110%) of the Exercise Price; provided, however, that such percentage will
never be less than 100%.

(d) Method of Exercise. A Stock Appreciation Right may be exercised in whole or
in part during the term by giving written notice of exercise to the Company
specifying the number of Shares in respect of which the Stock Appreciation Right
is being exercised. The notice must be given by or on behalf of a person
entitled to exercise the Stock Appreciation Right. Upon the

 

11



--------------------------------------------------------------------------------

exercise of a Stock Appreciation Right, subject to satisfaction of the tax
withholding requirements pursuant to Article 15, the holder of the Stock
Appreciation Right is entitled to receive Shares or cash (as determined in the
Award agreement) equal in value to the excess of the Fair Market Value of a
Share on the exercise date over the Exercise Price of the SAR multiplied by the
number of Stock Appreciation Rights being exercised. At any time the Fair Market
Value of a Share on a proposed exercise date does not exceed the Exercise Price
of the SAR, the holder of the Stock Appreciation Right shall not be permitted to
exercise such right.

(e) Early Termination Prior to Expiration. If the employment of an optionee with
the Company or its Affiliates terminates for any reason, all unexercised
independent Stock Appreciation Rights may be exercised only in accordance with
rules established by the Committee or as specified in the relevant agreement
evidencing such Stock Appreciation Rights. Such rules may provide, as the
Committee deems appropriate, for the expiration, continuation, or acceleration
of the vesting of all or part of such Stock Appreciation Rights.

7.4 Other Terms and Conditions of SAR Grants. Stock Appreciation Rights are
subject to such other terms and conditions, not inconsistent with the provisions
of this Plan, as are determined from time to time by the Committee.

7.5 Special Limitations on SAR Awards. Unless an Award agreement approved by the
Committee provides otherwise, Stock Appreciation Rights awarded under this Plan
are intended to meet the requirements for exclusion from coverage under
Section 409A of the Code and all Stock Appreciation Rights Awards shall be
construed and administered accordingly.

7.6 Prohibition on Repricing of SAR Awards. Except as permitted under
Section 3.4, the terms of any outstanding SAR may not be amended without
shareholder approval to reduce the Exercise Price of such outstanding SAR or to
cancel such outstanding SAR in exchange for cash, other Awards, or a Stock
Option or a SAR with an exercise price that is less than the Exercise Price of
the original SAR.

ARTICLE 8

Restricted Share and Restricted Share Unit Awards

8.1 Restricted Share Grants and Agreements. Restricted Share Awards consist of
Shares which are issued by the Company to a participant at no cost or at a
purchase price determined by the Committee which may be below their Fair Market
Value but which are subject to forfeiture and restrictions on their sale or
other transfer by the participant. Each Restricted Share Award granted under
this Plan will be evidenced by minutes of a meeting, or by a unanimous written
consent without a meeting, of the Committee and by a written agreement dated as
of the Date of Grant and executed by the Company and by the participant. The
timing of Restricted Share Awards and the number of Shares to be issued (subject
to Section 3.2) are to be determined by the Committee in its discretion. By
accepting a grant of Restricted Shares, the participant consents to any tax
withholding as provided in Article 15.

8.2 Terms and Conditions of Restricted Share Grants. Restricted Shares granted
under this Plan are subject to the following terms and conditions, which, except
as otherwise provided herein, need not be the same for each participant, and may
contain such additional terms, conditions, restrictions and contingencies not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:

 

12



--------------------------------------------------------------------------------

(a) Purchase Price. The Committee shall determine the prices, if any, at which
Restricted Shares are to be issued to a participant, which may vary from time to
time and from participant to participant and which may be below the Fair Market
Value of such Restricted Shares at the Date of Grant.

(b) Restrictions. All Restricted Shares issued under this Plan will be subject
to such restrictions as the Committee may determine, which may include, without
limitation, the following:

 

  (i) a prohibition against the sale, transfer, pledge or other encumbrance of
the Restricted Shares, such prohibition to lapse at such time or times as the
Committee determines (whether in installments or otherwise, but subject to the
Change in Control provisions in Article 11);

 

  (ii) a requirement that the participant forfeit such Restricted Shares in the
event of termination of the participant’s employment with the Company or its
Affiliates prior to Vesting;

 

  (iii) a prohibition against employment or retention of the participant by any
competitor of the Company or its Affiliates, or against dissemination by the
participant of any secret or confidential information belonging to the Company
or an Affiliate;

 

  (iv) any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of The Nasdaq Stock
Market or any other stock exchange or transaction reporting system upon which
such Restricted Shares are then listed or quoted and any state laws, rules and
regulations, including “blue sky” laws; and

 

  (v) such additional restrictions as are required to avoid adverse tax
consequences under Section 409A of the Code.

The Committee may at any time waive such restrictions or accelerate the date or
dates on which the restrictions will lapse in the event of a participant’s
death, disability, or retirement or upon a Change in Control or other special
circumstances. However, if the Committee determines that restrictions lapse upon
the attainment of specified performance objectives, then the provisions of
Sections 9.2 and 9.3 will apply. If the written agreement governing an Award to
a Section 162(m) Person provides that such Award is intended to be
“performance-based compensation,” the provisions of Section 9.4(d) will also
apply.

(c) Delivery of Shares. Restricted Shares will be registered in the name of the
participant and deposited, together with a Stock Power, with the Company. Each
such certificate will bear a legend in substantially the following form:

“The transferability of this certificate and the Common Shares represented by it
are subject to the terms and conditions (including conditions of forfeiture)
contained in the LNB Bancorp, Inc. 2006 Stock Incentive Plan and an agreement
entered into between the registered owner and the Company. A copy of this Plan
and agreement are on file in the office of the Secretary of the Company.”

 

13



--------------------------------------------------------------------------------

At the end of any time period during which the Restricted Shares are subject to
forfeiture and restrictions on transfer, and after any tax withholding, such
Shares will be delivered free of all restrictions (except for any pursuant to
Article 14) to the participant or other appropriate person and with the
foregoing legend removed.

(d) Forfeiture of Shares. If a participant who holds Restricted Shares fails to
satisfy the restrictions, vesting requirements and other conditions relating to
the Restricted Shares prior to the lapse, satisfaction or waiver of such
restrictions and conditions, except as may otherwise be determined by the
Committee, the participant shall forfeit the Shares and transfer them back to
the Company in exchange for a refund of any consideration paid by the
participant or such other amount which may be specifically set forth in the
Award agreement. A participant shall execute and deliver to the Company one or
more Stock Powers with respect to Restricted Shares granted to such participant.

(e) Voting and Other Rights. Except as otherwise required for compliance with
Section 162(m) of the Code and the terms of the applicable Restricted Share
Agreement, during any period in which Restricted Shares are subject to
forfeiture and restrictions on transfer, the participant holding such Restricted
Shares shall have all the rights of a Shareholder with respect to such Shares,
including, without limitation, the right to vote such Shares and the right to
receive any dividends paid with respect to such Shares; provided, however, that
dividends or other distributions on Shares of Restricted Stock with restrictions
that lapse as a result of the achievement of performance objectives will be
deferred until and paid contingent upon the achievement of the applicable
performance objectives.

8.3 Restricted Share Unit Awards and Agreements. Restricted Share Unit Awards
consist of Shares that will be issued to a participant at a future time or times
at no cost or at a purchase price determined by the Committee which may be below
their Fair Market Value if continued employment and/or other terms and
conditions specified by the Committee are satisfied. Each Restricted Share Unit
Award granted under this Plan will be evidenced by minutes of a meeting, or by a
unanimous written consent without a meeting, of the Committee and by a written
agreement dated as of the Date of Grant and executed by the Company and the Plan
participant. The timing of Restricted Share Unit Awards and the number of
Restricted Share Units to be awarded (subject to Section 3.2) are to be
determined by the Committee in its sole discretion. By accepting a Restricted
Share Unit Award, the participant agrees to remit to the Company when due any
tax withholding as provided in Article 15.

8.4 Terms and Conditions of Restricted Share Unit Awards. Restricted Share Unit
Awards are subject to the following terms and conditions, which, except as
otherwise provided herein, need not be the same for each participant, and may
contain such additional terms, conditions, restrictions and contingencies not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:

 

14



--------------------------------------------------------------------------------

(a) Purchase Price. The Committee shall determine the prices, if any, at which
Shares are to be issued to a participant after Vesting of Restricted Share
Units, which may vary from time to time and among participants and which may be
below the Fair Market Value of Shares at the Date of Grant.

(b) Restrictions. All Restricted Share Units awarded under this Plan will be
subject to such restrictions as the Committee may determine, which may include,
without limitation, the following:

 

  (i) a prohibition against the sale, transfer, pledge or other encumbrance of
the Restricted Share Unit;

 

  (ii) a requirement that the participant forfeit such Restricted Share Unit in
the event of termination of the participant’s employment with the Company or its
Affiliates prior to Vesting;

 

  (iii) a prohibition against employment of the participant by, or provision of
services by the participant to, any competitor of the Company or its Affiliates,
or against dissemination by the participant of any secret or confidential
information belonging to the Company or an Affiliate;

 

  (iv) any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of The Nasdaq Stock
Market or any other stock exchange or transaction reporting system upon which
the Common Shares are then listed or quoted and any state laws, rules and
interpretations, including “blue sky” laws; and

 

  (v) such additional restrictions as are required to avoid adverse tax
consequences under Section 409A of the Code.

The Committee may at any time waive such restrictions or accelerate the date or
dates on which the restrictions will lapse in the event of a participant’s
death, disability, or retirement or upon a Change in Control or other special
circumstances.

(c) Performance-Based Restrictions. The Committee may, in its sole discretion,
provide restrictions that lapse upon the attainment of specified performance
objectives. In such case, the provisions of Sections 9.2 and 9.3 will apply
(including, but not limited to, the enumerated performance objectives). If the
written agreement governing an Award to a Section 162(m) Person provides that
such Award is intended to be “performance-based compensation,” the provisions of
Section 9.4(d) will also apply.

(d) Voting and Other Rights. A participant holding Restricted Share Units shall
not be deemed to be a Shareholder solely because of such units. Such participant
shall have no rights of a Shareholder with respect to such units; provided,
however, that an Award agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that would
become payable upon vesting of a Restricted Share Unit Award; provided, further,
that any such dividend equivalents for Restricted Stock Units with restrictions
that lapse as a result of the achievement of performance objectives will be
deferred until and paid contingent upon the achievement of the applicable
performance objectives.

 

15



--------------------------------------------------------------------------------

(e) Lapse of Restrictions. If a participant who holds Restricted Share Units
satisfies the restrictions and other conditions relating to the Restricted Share
Units prior to the lapse or waiver of such restrictions and conditions, the
Restricted Share Units shall be converted to, or replaced with, Shares which are
free of all restrictions except for any restrictions pursuant to Article 14.

(f) Forfeiture of Restricted Share Units. If a participant who holds Restricted
Share Units fails to satisfy the restrictions, Vesting requirements and other
conditions relating to the Restricted Share Units prior to the lapse,
satisfaction or waiver of such restrictions and conditions, except as may
otherwise be determined by the Committee, the participant shall forfeit the
Restricted Share Units.

(g) Termination. A Restricted Share Unit Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified on
the Date of Grant or upon the termination of employment of the participant
during the time period or periods specified by the Committee during which any
performance objectives must be met (the “Performance Period”). If a
participant’s employment with the Company or its Affiliates terminates by reason
of his or her death, disability or retirement, the Committee in its discretion
at or after the Date of Grant may determine that the participant (or the heir,
legatee or legal representative of the participant’s estate) will receive a
distribution of Shares in an amount which is not more than the number of Shares
which would have been earned by the participant if 100% of the performance
objectives for the current Performance Period had been achieved prorated based
on the ratio of the number of months of active employment in the Performance
Period to the total number of months in the Performance Period. However, with
respect to Awards intended to be performance-based compensation (as described in
Section 9.4(d)), distribution of the Shares shall not be made prior to
attainment of the relevant performance objectives.

8.5 Special Limitations on Restricted Share and Restricted Share Unit Awards.
Unless an Award agreement approved by the Committee provides otherwise,
Restricted Shares and Restricted Share Units awarded under this Plan are
intended to meet the requirements for exclusion from coverage under Section 409A
of the Code and all Restricted Share Unit Awards shall be construed and
administered accordingly.

8.6 Time Vesting of Restricted Share and Restricted Share Unit Awards.
Restricted Shares or Restricted Share Units, or portions thereof, are
exercisable at such time or times as determined by the Committee in its
discretion at or after grant, subject to the restrictions on time Vesting set
forth in this Section. If the Committee provides that any Restricted Shares or
Restricted Share Unit Awards become Vested over time (with or without a
performance component), the Committee may waive or accelerate such Vesting
provisions in the event of a participant’s death, disability, or retirement or
upon a Change in Control or other special circumstances, subject to the
restrictions on time Vesting set forth in this Section.

 

16



--------------------------------------------------------------------------------

ARTICLE 9

Performance Share Awards

9.1 Performance Share Awards and Agreements. A Performance Share Award is a
right to receive Shares in the future conditioned upon the attainment of
specified performance objectives and such other conditions, restrictions and
contingencies as the Committee may determine. Each Performance Share Award
granted under this Plan will be evidenced by minutes of a meeting, or by a
unanimous written consent without a meeting, of the Committee and by a written
agreement dated as of the Date of Grant and executed by the Company and by the
Plan participant. The timing of Performance Share Awards and the number of
Shares covered by each Award (subject to Section 3.2) are to be determined by
the Committee in its discretion. By accepting a grant of Performance Shares, the
participant agrees to remit to the Company when due any tax withholding as
provided in Article 15.

9.2 Performance Objectives. At the time of grant of a Performance Share Award,
the Committee will specify the performance objectives which, depending on the
extent to which they are met, will determine the number of Shares that will be
distributed to the participant. The Committee will also specify the time period
or periods (the “Performance Period”) during which the performance objectives
must be met. With respect to awards to Section 162(m) Persons intended to
qualify as “performance based compensation” under Section 162(m) of the Code,
the Committee may use performance objectives based on one or more of the
following: earnings per share, pre-tax pre-provision earnings per share, total
revenue, net interest income, non-interest income, net income, net income before
tax, non-interest expense, efficiency ratio, return on equity, return on assets,
economic profit added, loans, deposits, tangible equity, assets, net
charge-offs, new market growth, product line developments, and nonperforming
assets. The Committee may designate a single goal criterion or multiple goal
criteria for performance measurement purposes. Performance measurement may be
described in terms of objectives that are related to the performance by the
Company, by any Subsidiary, or by any employee or group of employees in
connection with services performed by that employee or those employees for the
Company, a Subsidiary, or one or more subunits of the Company or of any
Subsidiary. The performance objectives may be made relative to the performance
of other companies. The performance objectives and periods need not be the same
for each participant nor for each Award.

9.3 Adjustment of Performance Objectives. The Committee may modify, amend or
otherwise adjust the performance objectives specified for outstanding
Performance Share Awards if it determines that an adjustment would be consistent
with the objectives of this Plan and taking into account the interests of the
participants and the public Shareholders of the Company and such adjustment
complies with the requirements of Section 162(m) of the Code for Section 162(m)
Persons, to the extent applicable, unless the Committee indicates a contrary
intention. The types of events which could cause an adjustment in the
performance objectives include, without limitation, accounting changes which
substantially affect the determination of performance objectives, changes in
applicable laws or regulations which affect the performance objectives, and
divisive corporate reorganizations, including spin-offs and other distributions
of property or stock.

 

17



--------------------------------------------------------------------------------

9.4 Other Terms and Conditions. Performance Share Awards granted under this Plan
are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies not inconsistent
with the terms of this Plan and any operative employment or other agreement as
the Committee deems desirable:

(a) Delivery of Shares. As soon as practicable after the applicable Performance
Period has ended, the participant will receive a distribution of the number of
Shares earned during the Performance Period, depending upon the extent to which
the applicable performance objectives were achieved. Such Shares will be
registered in the name of the participant and will be free of all restrictions
except for any restrictions pursuant to Article 14.

(b) Termination. A Performance Share Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified at
the time of grant or upon the termination of employment of the participant
during the Performance Period. If a participant’s employment with the Company or
its Affiliates terminates by reason of his or her death, disability or
retirement (except with respect to Section 162(m) Persons), the Committee in its
discretion at or after the time of grant may determine, notwithstanding any
Vesting requirements, that the participant (or the heir, legatee or legal
representative of the participant’s estate) will receive a distribution of a
portion of the participant’s then-outstanding Performance Share Awards in an
amount which is not more than the number of shares which would have been earned
by the participant if 100% of the performance objectives for the current
Performance Period had been achieved prorated based on the ratio of the number
of months of active employment in the Performance Period to the total number of
months in the Performance Period. However, with respect to Awards intended to be
“performance-based compensation” (as described in Section 9.4(d)), distribution
of the Shares shall not be made prior to attainment of the relevant performance
objective.

(c) Voting and Other Rights. Awards of Performance Shares do not provide the
participant with voting rights or rights to dividends prior to the participant
becoming the holder of record of Shares issued pursuant to an Award; provided,
however, that an Award agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that becomes
payable upon vesting of a Performance Share Award. Prior to the issuance of
Shares, Performance Share Awards may not be sold, transferred, pledged, assigned
or otherwise encumbered.

(d) Performance-Based Compensation. The Committee may designate Performance
Share Awards as being “remuneration payable solely on account of the attainment
of one or more performance goals” as described in Section 162(m)(4)(C) of the
Code. Such Awards shall be automatically amended or modified to comply with
amendments to Section 162 of the Code to the extent applicable, unless the
Committee indicates a contrary intention.

9.5 Time Vesting of Performance Share Awards. Performance Share Awards, or
portions thereof, are exercisable at such time or times as determined by the
Committee in its discretion at or after grant, subject to the restrictions on
time Vesting set forth in this Section. If the Committee provides that any
Performance Shares become Vested over time (accelerated by a performance
component), the Committee may waive or accelerate such Vesting provisions in the
event of a participant’s death, disability, or retirement or upon a Change in
Control or other special circumstances, subject to the restrictions on time
Vesting set forth in this Section.

 

18



--------------------------------------------------------------------------------

9.6 Special Limitations on Performance Share Awards. Unless an Award agreement
approved by the Committee provides otherwise, Performance Shares awarded under
this Plan are intended to meet the requirements for exclusion from coverage
under Section 409A of the Code and all Performance Share Awards shall be
construed and administered accordingly.

ARTICLE 10

Transfers and Leaves of Absence

10.1 Transfer of Participant. For purposes of this Plan, the transfer of a
participant among the Company and its Affiliates is deemed not to be a
termination of employment.

10.2 Effect of Leaves of Absence. For purposes of this Plan, the following
leaves of absence are deemed not to be a termination of employment:

(a) a leave of absence, approved in writing by the Company, for military
service, sickness or any other purpose approved by the Company, if the period of
such leave does not exceed 90 days;

(b) a leave of absence in excess of 90 days, approved in writing by the Company,
but only if the employee’s right to reemployment is guaranteed either by a
statute or by contract, and provided that, in the case of any such leave of
absence, the employee returns to work within 30 days after the end of such
leave; and

(c) subject to the restrictions of Section 409A of the Code, any other absence
determined by the Committee in its discretion not to constitute a termination of
employment.

ARTICLE 11

Effect of Change in Control

11.1 Change in Control Defined. “Change in Control” means the occurrence of any
of the following:

(a) If individuals who, on the effective date of this Plan, constitute the Board
of Directors (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that:

 

  (i) any person becoming a director subsequent to the effective date of this
Plan, whose election or nomination for election was approved by a vote of at
least two-thirds (2/3) of the Incumbent Directors then on the Board of Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection by such Incumbent Directors to such nomination), shall be deemed to be
an Incumbent Director, and

 

19



--------------------------------------------------------------------------------

  (ii) no individual elected or nominated as a director of the Company initially
as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board of Directors shall be deemed to be an
Incumbent Director;

(b) If any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act, and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then-outstanding
securities eligible to vote for the election of the Board of Directors (the
“Company Voting Securities”); provided, however, that the events described in
this paragraph (b) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions of Company Voting Securities:

 

  (i) by the Company or any Subsidiary,

 

  (ii) by any employee benefit plan sponsored or maintained by the Company or
any Subsidiary or by any employee stock benefit trust created by the Company or
any Subsidiary,

 

  (iii) by any underwriter temporarily holding securities pursuant to an
offering of such securities,

 

  (iv) pursuant to a Non-Qualifying Transaction (as defined in paragraph (c),
below), or

 

  (v) a transaction (other than one described in paragraph (c), below) in which
Company Voting Securities are acquired from the Company, if a majority of the
Incumbent Directors approves a resolution providing expressly that the
acquisition pursuant to this subparagraph (v) does not constitute a Change in
Control under this paragraph (b);

(c) The consummation of a merger, consolidation, share exchange or similar form
of corporate transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination:

 

  (i) more than fifty percent (50%) of the total voting power of either (x) the
corporation resulting from the consummation of such Business Combination (the
“Surviving Corporation”) or, if applicable, (y) the ultimate parent corporation
that directly or indirectly has beneficial ownership of one hundred percent
(100%) of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”) is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination,

 

20



--------------------------------------------------------------------------------

  (ii) no person (other than any employee benefit plan sponsored or maintained
by the Surviving Corporation or the Parent Corporation or any employee stock
benefit trust created by the Surviving Corporation or the Parent Corporation) is
or becomes the beneficial owner, directly or indirectly, of thirty percent
(30%) or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), and

 

  (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) were Incumbent Directors at the time of the Board of Director’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) of this Section 11.1(c) shall be deemed to be a
“Non-Qualifying Transaction”);

(d) The consummation of a sale of all or substantially all of the Company’s
assets but only if the assets of the Company are transferred to an entity not
owned (directly or indirectly) by the Company’s shareholders; or

(e) If the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company but only if, pursuant to such liquidation, the assets
of the Company are transferred to an entity not owned (directly or indirectly)
by the Company’s shareholders.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than thirty
percent (30%) of Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if (after such
acquisition by the Company) such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.

11.2 Effect of Change in Control. In the event of a Change in Control of the
Company, the Committee shall have the right, in its sole discretion, to:

(a) accelerate the exercisability of any or all Stock Options or SARs,
notwithstanding any limitations set forth in the Plan or Award agreement;

(b) accelerate the Vesting of Restricted Shares, notwithstanding any limitations
set forth in the Plan or Award agreement;

(c) subject to Section 409A of the Code, accelerate the Vesting of Restricted
Share Units and Performance Shares (or, if such Restricted Share Units or
Performance Shares are subject to performance-based restrictions, they shall
become Vested on a pro-rated basis as described in Section 9.4(b));

 

21



--------------------------------------------------------------------------------

(d) to the extent it would not trigger adverse taxation under Section 409A of
the Code, cancel any or all outstanding Stock Options, SARs, Restricted Share
Units and Performance Shares in exchange for fair value, which, in the case of
Stock Options and Stock Appreciation Rights, shall equal the excess, if any, of
the value of the consideration to be paid in the Change in Control transaction
to holders of the same number of Shares subject to such Stock Options or Stock
Appreciation Rights (or, if no consideration is paid in any such transaction,
the Fair Market Value of the Shares subject to such Stock Options or Stock
Appreciation Rights as of the date of the Change in Control) over the aggregate
Exercise Price of such Stock Options or Stock Appreciation Rights;

(e) to the extent it would not trigger adverse taxation under Section 409A of
the Code, provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms and value of any affected Awards
previously granted hereunder as determined by the Committee; or

(f) take such other action as it deems appropriate to preserve the value of the
Award to the participant.

The Committee may provide for any of the foregoing in an Award agreement
governing an Award in advance, may provide for any of the foregoing in
connection with a Change in Control, or do both. Alternatively, the Committee
shall also have the right to require any purchaser of the Company’s assets or
stock, as the case may be, to take any of the actions set forth in the preceding
sentence as such purchaser may determine to be appropriate or desirable.

The manner of application and interpretation of the foregoing provisions of this
Section 11.2 shall be determined by the Committee in its sole and absolute
discretion.

11.3 Section 409A of the Code. Unless an Award agreement approved by the
Committee provides otherwise, each Award granted under this Plan is intended to
meet the requirements for exclusion from coverage under Section 409A of the
Code. If the Committee provides that an Award shall be subject to Section 409A
of the Code, then, notwithstanding the other provisions of this Article 11, the
Committee may provide in the Award agreement for such changes to the definition
of Change in Control from the definition set forth in this Article 11, and for
such changes to the Committee’s rights upon a Change in Control, as the
Committee may deem necessary in order for such Award to comply with Section 409A
of the Code.

ARTICLE 12

Transferability of Awards

12.1 Awards Are Non-Transferable. Except as provided in Sections 12.2 and 12.3,
Awards are non-transferable and any attempts to assign, pledge, hypothecate or
otherwise alienate or encumber (whether by operation of law or otherwise) any
Award shall be null and void.

12.2 Inter-Vivos Exercise of Awards. During a participant’s lifetime, Awards are
exercisable only by the participant or, as permitted by applicable law and
notwithstanding Section 12.1 to the contrary, the participant’s guardian or
other legal representative.

 

22



--------------------------------------------------------------------------------

12.3 Limited Transferability of Certain Awards. Notwithstanding Section 12.1 to
the contrary, Awards may be transferred by will and by the laws of descent and
distribution. Moreover, the Committee, in its discretion, may allow at or after
the time of grant the transferability of Awards which are Vested, provided that
the permitted transfer is made (a) if the Award is an Incentive Stock Option,
the transfer is consistent with Section 422 of the Code; (b) to the Company (for
example in the case of forfeiture of Restricted Shares), an Affiliate or a
person acting as the agent of the foregoing or which is otherwise determined by
the Committee to be in the interests of the Company; or (c) by the participant
for no consideration to Immediate Family Members or to a bona fide trust,
partnership or other entity controlled by and for the benefit of one or more
Immediate Family Members. “Immediate Family Members” means the participant’s
spouse, children, stepchildren, parents, stepparents, siblings (including half
brothers and sisters), in-laws and other individuals who have a relationship to
the participant arising because of a legal adoption. No transfer may be made to
the extent that transferability would cause Form S-8 or any successor form
thereto not to be available to register Shares related to an Award. The
Committee in its discretion may impose additional terms and conditions upon
transferability.

ARTICLE 13

Amendment and Discontinuation

13.1 Amendment or Discontinuation of this Plan. The Board of Directors may
amend, alter, or discontinue this Plan at any time, provided that no amendment,
alteration, or discontinuance may be made:

(a) which would materially and adversely affect the rights of a participant
under any Award granted prior to the date such action is adopted by the Board of
Directors without the participant’s written consent thereto; and

(b) without shareholder approval, if shareholder approval is required under
applicable laws, regulations or exchange requirements (including Section 422 of
the Code with respect to ISOs, and for the purpose of qualification as
“performance-based compensation” under Section 162(m) of the Code).

Notwithstanding the foregoing, this Plan may be amended without affecting
participants’ consent to: (i) comply with any law; (ii) preserve any intended
favorable tax effects for the Company, the Plan or participants; or (iii) avoid
any unintended unfavorable tax effects for the Company, the Plan or
participants.

13.2 Amendment of Grants. The Committee may amend, prospectively or
retroactively, the terms of any outstanding Award, provided that no such
amendment may be inconsistent with the terms of this Plan (specifically
including the prohibition on repricing Stock Options and Stock Appreciation
Rights as provided in Sections 5.4 and 7.6, respectively) or would materially
and adversely affect the rights of any holder without his or her written
consent.

 

23



--------------------------------------------------------------------------------

ARTICLE 14

Issuance of Shares and Share Certificates

14.1 Issuance of Shares. The Company will issue or cause to be issued Shares as
soon as practicable upon exercise or conversion of an Award that is payable in
Shares. No Shares will be issued until full payment has been made, to the extent
payment is required. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder will exist with respect
to the Shares, notwithstanding the exercise or conversion of the Award payable
in shares.

14.2 Delivery of Share Certificates. The Company is not required to issue or
deliver any certificates for Shares issuable with respect to Awards under this
Plan prior to the fulfillment of all of the following conditions:

(a) payment in full for the Shares and for any tax withholding (See Article 15);

(b) completion of any registration or other qualification of such Shares under
any Federal or state laws or under the rulings or regulations of the Securities
and Exchange Commission or any other regulating body which the Committee in its
discretion deems necessary or advisable;

(c) admission of such Shares to listing on The Nasdaq Stock Market or any stock
exchange on which the Shares are listed;

(d) in the event the Shares are not registered under the Securities Act of 1933,
qualification as a private placement under said Act;

(e) obtaining of any approval or other clearance from any Federal or state
governmental agency which the Committee in its discretion determines to be
necessary or advisable; and

(f) the Committee is fully satisfied that the issuance and delivery of Shares
under this Plan is in compliance with applicable Federal, state or local law,
rule, regulation or ordinance or any rule or regulation of any other regulating
body, for which the Committee may seek approval of counsel for the Company.

14.3 Applicable Restrictions on Shares. Shares issued with respect to Awards may
be subject to such stock transfer orders and other restrictions as the Committee
may determine necessary or advisable under any applicable Federal or state
securities law rules, regulations and other requirements, the rules, regulations
and other requirements of The Nasdaq Stock Market or any stock exchange upon
which the Shares are then-listed, and any other applicable Federal or state law
and will include any restrictive legends the Committee may deem appropriate to
include.

14.4 Book Entry. In lieu of the issuance of stock certificates evidencing
Shares, the Company may use a “book entry” system in which a computerized or
manual entry is made in the records of the Company to evidence the issuance of
such Shares. Such Company records are, absent manifest error, binding on all
parties.

 

24



--------------------------------------------------------------------------------

ARTICLE 15

Satisfaction of Tax Liabilities

15.1 In General. The Company shall withhold any taxes which the Committee
determines the Company is required by law or required by the terms of this Plan
to withhold in connection with any payments incident to this Plan. The
participant or other recipient shall provide the Committee with such additional
information or documentation as may be necessary for the Company to discharge
its obligations under this Section. The Company may withhold: (a) cash,
(b) subject to any limitations under Rule 16b-3, Common Shares to be issued, or
(c) any combination thereof, in an amount equal to the amount which the
Committee determines is necessary to satisfy the obligation of the Company, a
Subsidiary or a Parent to withhold federal, state and local income taxes or
other amounts incurred by reason of the grant or exercise of an Award, its
disposition, or the disposition of the underlying Common Shares. Alternatively,
the Company may require the holder to pay to the Company such amounts, in cash,
promptly upon demand.

15.2 Withholding from Share Distributions. With respect to a distribution in
Shares pursuant to Restricted Share, Restricted Share Unit or Performance Share
Award under the Plan, the Committee may cause the Company to sell the fewest
number of such Shares for the proceeds of such sale to equal (or exceed by not
more than that actual sale price of a single Share) the Company’s required tax
withholding relating to such distribution. The Committee may withhold the
proceeds of such sale for purposes of satisfying such tax withholding
obligation.

ARTICLE 16

General Provisions

16.1 No Implied Rights to Awards or Employment. No potential participant has any
claim or right to be granted an Award under this Plan, and there is no
obligation of uniformity of treatment of participants under this Plan. Neither
this Plan nor any Award thereunder shall be construed as giving any individual
any right to continued employment with the Company or any Affiliate. The Plan
does not constitute a contract of employment, and the Company and each Affiliate
expressly reserve the right at any time to terminate employees free from
liability, or any claim, under this Plan, except as may be specifically provided
in this Plan or in an Award agreement.

16.2 Other Compensation Plans. Nothing contained in this Plan prevents the Board
of Directors from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

16.3 Rule 16b-3 Compliance. The Plan is intended to comply with all applicable
conditions of Rule 16b-3 of the Exchange Act, as such rule may be amended from
time to time (“Rule 16b-3”). All transactions involving any participant subject
to Section 16(a) of the Exchange Act shall be subject to the conditions set
forth in Rule 16b-3, regardless of whether such conditions are expressly set
forth in this Plan. Any provision of this Plan that is contrary to Rule 16b-3
does not apply to such participants.

 

25



--------------------------------------------------------------------------------

16.4 Compliance with Section 162(m) of the Code. The Plan is intended to comply
with all applicable requirements of Section 162(m) of the Code with respect to
“performance-based compensation” for Section 162(m) Persons. Unless the
Committee expressly determines otherwise, any provision of this Plan that is
contrary to such requirements does not apply to such “performance-based
compensation.”

16.5 Successors. All obligations of the Company with respect to Awards granted
under this Plan are binding on any successor to the Company, whether as a result
of a direct or indirect purchase, merger, consolidation or otherwise of all or
substantially all of the business and/or assets of the Company.

16.6 Severability. In the event any provision of this Plan, or the application
thereof to any person or circumstances, is held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of
this Plan, or other applications, and this Plan is to be construed and enforced
as if the illegal or invalid provision had not been included.

16.7 Governing Law. To the extent not preempted by Federal law, this Plan and
all Award agreements pursuant thereto are construed in accordance with and
governed by the laws of the State of Ohio. This Plan is not intended to be
governed by the Employee Retirement Income Security Act and shall be so
construed and administered.

16.8 Legal Requirements. No Awards shall be granted and the Company shall have
no obligation to make any payment under the Plan, whether in Shares, cash, or a
combination thereof, unless such payment is, without further action by the
Committee, in compliance with all applicable Federal and state laws and
regulations, including, without limitation, the Code and Federal and state
securities laws.

ARTICLE 17

Effective Date and Term

17.1 Effective Date. The effective date of this Plan is April 18, 2006, which
was the date on which the shareholders of the Company initially approved this
Plan at a duly held shareholders’ meeting.

17.2 Termination Date. This Plan will continue in effect until midnight on the
day before the tenth anniversary of the effective date specified in
Section 17.1; provided, however, that Awards granted on or before that date may
extend beyond that date.

ARTICLE 18

Compliance with Laws

18.1 EESA. To the extent that an Eligible Employee and an Award are subject to
Section 111 of the Emergency Economic Stabilization Act of 2008 and any
regulations, guidance or

 

26



--------------------------------------------------------------------------------

interpretations that may from time to time be promulgated thereunder or any
other applicable statute or regulation affecting an Eligible Employee’s
compensation (“EESA or Other Applicable Law”), then any payment of any kind
provided for by, or accrued with respect to, the Award must comply with EESA or
Other Applicable Law, and the Award agreement and this Plan shall be interpreted
or reformed to so comply. If applicable, an Award will be subject to forfeiture
or repayment, and subject to recovery by the Company, if the Award is based on
financial statements or other performance metrics that are later determined to
be materially inaccurate.

18.2 Section 409A of the Code.

(a) To the extent applicable, it is intended that the Plan and any grants made
hereunder comply with (or be exempt from) the provisions of Section 409A of the
Code, so that the income inclusion provisions of Section 409A(a)(1) of the Code
do not apply to the participants. This Plan and any grants made hereunder will
be administered in a manner consistent with this intent. Any reference in this
Plan to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

(b) Neither a participant nor any of a participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a participant or for a participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
participant to the Company or any of its Subsidiaries.

(c) If, at the time of a participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the participant is a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the tenth business day of the seventh month after such
separation from service.

(d) Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments,
prospectively or retroactively, to this Plan and grants hereunder as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a participant will be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a participant or for a participant’s account in connection with this Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its affiliates will have any
obligation to provide the participant with any tax gross-up or indemnify or
otherwise hold a participant harmless from any or all of such taxes or
penalties.

 

27



--------------------------------------------------------------------------------

18.2 Recoupment. The Plan will be administered in compliance with Section 10D of
the Exchange Act, any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which the Shares may be traded, and any
Company policy adopted pursuant to such law, rules, or regulations. In its
discretion, moreover, the Committee may require repayment to the Company of all
or any portion of any Award if the amount of the Award was calculated based upon
the achievement of certain financial results that were subsequently the subject
of a restatement of the Company’s financial statements, the participant engaged
in misconduct that caused or contributed to the need for the restatement of the
financial statements, and the amount payable to the participant would have been
lower than the amount actually paid to the participant had the financial results
been properly reported. This Section 18.2 will not be the Company’s exclusive
remedy with respect to such matters.

 

28